Citation Nr: 0115767	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury with degenerative joint disease, status post 
arthroplasty.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and relative


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from June 1960 to June 1964.

This appeal arises from a rating decision from the New 
Orleans, Louisiana Regional Office (RO) that denied the 
veteran's claim for service connection for a left knee 
injury.  In April 2000, a hearing at the RO before a local 
hearing officer was held, pursuant to the veteran's request 
on the January 2000 substantive appeal.  Additionally, in 
August 2000, the veteran requested a video conferencing 
hearing before a Member of the Board.  This case was remanded 
in September 2000 to afford the veteran the requested 
hearing. 

On March 19, 2001, a video teleconference hearing was held 
before the undersigned.  At the hearing, the veteran 
indicated that he was accepting the video teleconferencing 
hearing in lieu of an in-person hearing.  Transcripts of the 
hearings are on file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  It is at least as likely as not that residuals of a left 
knee injury with degenerative joint disease, status post 
arthroplasty, was incurred during the veteran's military 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
residuals of a left knee injury with degenerative joint 
disease, status post arthroplasty, was incurred in service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. 
seq.); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment history report in February 1960, no 
history of trick or locked knee was reported. 

On a separation examination in June 1964, the veteran's lower 
extremities were clinically evaluated as normal.  There was 
no history form for the separation examination.  There are no 
other pertinent service medical records, and it does not 
appear that any others could be obtained.

In a January 1997 private hospital record, it was noted that 
the veteran had been followed for several months for 
persistent pain and soreness in the left knee.  He underwent 
an arthroscopy of the left knee with subtotal medial 
meniscectomy, extensive shaving and chondroplasty of the 
medial femoral condyle, and excision of loose body times one 
of the posterior lateral compartment.  The pre-operative and 
post-operative diagnoses included degenerative medial 
meniscus tear of the left knee.

Received, presumably with a November 1997 claim for service 
connection, was an undated notation from D. A. Pavy, M.D., 
accompanying treatment records from April 1977 to August 
1979.  The treatment records show that in May 1977, the 
veteran was seen with a past history of arthritis of the left 
knee.  He reportedly had an injury to the knee in 1963 
reported with torn ligaments and out of socket.  On 
examination, the knee was okay, but the veteran was unable to 
flex it.  Additionally, in July and August 1979 the veteran 
was seen with complaints regarding the left knee.  Dr. Pavy's 
notation included that the veteran had severe arthritis in 
the left knee for years, dating back to 1963.  He opined that 
the veteran had undergone progressive deterioration of this 
pathology.  

In November 1997, the veteran filed a claim for service 
connection for a left knee disability.

On a VA examination in March 1998, it was indicated that no 
medical records were available for review.  The veteran's 
history was reported that he developed left knee pain in 
1963, following an injury.  He did well until 1971, however, 
since then the veteran had been getting left knee pain on and 
off with exertion, and this was continuous since 1982.  The 
veteran reported that he sustained the injury in service 
while playing football in 1963.  The knee was hyperextended.  
He was treated with a cast and it healed well.  However, in 
1971, he worked on offshore oil fields climbing stairs and 
used his legs to do hard manual work and developed pain in 
the left knee.  The diagnoses included degenerative joint 
disease of the left knee.  It was noted that the veteran had 
severe degenerative joint disease of the left knee that 
interfered with his capacity to work and to perform his daily 
activities.  It was the examiner's opinion that the left knee 
disability was service connected.

In a statement in July 1998, a relative of the veteran's 
reported that she assisted the veteran's grandmother in 
writing letters to the veteran while the veteran was in 
service in the early 1960s.  She would read letters sent by 
the veteran.  She recalled that sometime in latter part of 
1963, the veteran wrote and stated that he had hurt his knee 
during some type of recreational activity and it was in a 
cast.  

In a statement in July 1998, a person who served with the 
veteran reported that he remembered the veteran had an injury 
to his knee and had a cast on his knee, in the late part of 
1963.  He remembered the veteran reported that he had torn 
ligaments. 

Received was a June 1998 notation from Dr. Pavy, wherein it 
was noted that the veteran had been treated for left knee 
problems since 1976.  He had a history of injury to this knee 
in 1963.  He had an arthroscopy and had progressive severe 
osteoarthritis.  

In a statement from Medworks Center in November 1998, it was 
indicated that all medical records for the veteran were 
destroyed due to the age of the records.  Additionally, the 
veteran's physician at that facility, Roy Landry, M.D., had 
retired from their practice in April 1997.  

In an October 1999 VA hospital record, it was noted that the 
veteran underwent left total knee arthroplasty.  The 
diagnoses included left knee degenerative joint disease.  

Included in the claims file were unit diaries for the 
veteran's service unit dating from September 1963 to November 
1963.

At the RO hearing in April 2000, the veteran testified that 
in service, in 1963, he was playing football and was tackled, 
which caused hyperextension of his left knee.  The next day 
he went to sickbay.  The left knee was swollen.  A cast was 
applied.  The next day, the knee was more swollen and he had 
the first cast removed and another cast applied.  The cast 
was on for two or three weeks.  After it was removed he had 
whirlpool treatments.  After the injury, the left knee did 
not bother him due to his duty as a bus driver.  It began to 
bother him again during his employment on oil platforms in 
1971 or 1972, where he had to climb up and down ladders.  At 
that time his physician was Dr. Landry.  Beginning in 1977, 
his physician was Dr. Pavy.  He first had VA treatment in 
January 1997 when he had an arthroscopy on his left knee.  
The veteran reported that he was attempting to get additional 
service records and submitted unit reports that he had 
obtained, however, they were not the records that would show 
information regarding limited duty due to disability.  
Additionally, the veteran's relative testified that she was 
the one who wrote letters to the veteran while he was in 
service, for her grandmother.  That was when she read a 
letter from him where he reported that his leg was casted due 
to an injury.  She recalled that it occurred around when 
President Kennedy was shot.  She had not kept any of the 
letters.  

At the Board hearing in March 2001, the veteran's testimony 
was essentially the same as at the April 2000 RO hearing.  
The veteran's relative additionally testified and reiterated 
the same information.  

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this regard, medical examinations have been conducted, 
treatment records have been obtained, there has been notice 
as to information needed, there have been rating decisions 
and supplemental statements of the case sent to the 
appellant.  Due to the decision in this case, there is no 
indication that any additional information would be required 
to be obtained. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946 and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In this case, the veteran contended that he injured his left 
knee in service in 1963 while playing football.  He reported 
that he was treated with a cast.  There are two lay 
statements and testimony indicating that the veteran injured 
his left knee in service.  The service medical records do not 
show evidence of treatment for a left knee disability.  All 
service records may not be on file, and cannot now be 
obtained.  However, a treatment record for a left knee 
disability from May 1977 from Dr. Pavy shows that the veteran 
reported injuring his knee in 1963.  There is no evidence 
that the veteran was filing a claim for service connection at 
that time.  There is no specific evidence of intercurrent 
injury.  Currently, the veteran has been treated for 
degenerative joint disease of the left knee.  Both Dr. Pavy 
and a VA examiner have noted that the veteran's current left 
knee disability is related to the reported injury in service 
in 1963.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the evidence is at least in 
equipoise that the veteran has residuals of a left knee 
injury with degenerative joint disease, status post 
arthroplasty, that was incurred in service.  In summary, the 
Board finds that the evidence supports the veteran's claim.  
38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to service connection for residuals of a left 
knee injury with degenerative joint disease, status post 
arthroplasty is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

